ARundell:
These are proceedings for the redetermination of deficiencies in income tax as follows:
[[Image here]]
*439The only question presented is the value of certain properties at the date they were inherited by petitioners, for the purpose of determining the amount of loss sustained on sales in 1920 and 1922. The facts as to the useful life of the buildings, the rate of depreciation, and capital expenditures in addition to those allowed by the respondent were stipulated.
FINDINGS OF FACT.
Petitioners are individuals having their offices at Portland, Oreg. On April 1, 1903, they inherited from H. W. Corbett properties known as the Worcester Building and the Hamilton Building in Portland, Oreg.
The property referred to as the Worcester Building consisted of four lots, each 50 feet wide by 100 feet deep, comprising a half city block, having a fronting of 200 feet on Third Street, 100 feet on Oak Street, and 100 feet on Pine Street. The building situate thereon was a six-story office building, the lower floor of which was occupied by stores. The property known as the Hamilton Building consisted of one lot with a six-story office building thereon, the lower floor of which was used for retail store purposes. The lot had a frontage of 50 feet on Third Street between Washington and Alder Streets and was 100 feet deep.
Shortly after the death of H. W. Corbett an appraisal was made of his estate and filed with the probate court. In that appraisal the value of the Worcester Building was returned at $250,000 and the Hamilton Building at $85,000. No attempt was made in that appraisal to arrive at the correct market value of the properties.
In January, 1909, the value of the Worcester Building was set up on the books of the trustees of the estate at $525,000, of which $295,000 was ascribed to the land and $230,000 to the building. The Hamilton Building at that time was placed on the books at $195,000, of which $130,000 was given as the value of the land and $65,000 as the value of the building. The book figures were changed in 1911. The Worcester Building at that time was listed on the books at $613,000, the land being shown at $400,000 and the building at $213,000. The Hamilton Building was valued at $234,026.11, of which $1Y5,000 was ascribed to the land and $59,026.11 to the building. The values placed on the land in 1911 were based on appraisals made by independent appraisers and the building values were based on the appraisal made by an appraisal company.
In 1903 the Worcester land was carried on the assessment roll of the county assessor at $53,000 and the improvements thereon at $115,000. The Hamilton land was carried on the assessment roll at $30,000 and the improvements at $29,500. Property at that time *440was listed on the comity assessment roll at from 30 to 35 per cent of its market value.
In 1905 land in Portland was assessed on the county assessment roll at 75 per cent of its market value and improvements at 60 per cent. The Worcester land was assessed in that year at $145,000 and the building thereon at $184,000. The Hamilton land was assessed at $60,000 and the building at $47,200.
In 1903 Third Street was the principal retail street in Portland and the highest-priced retail business property was on that street between Morrison and Washington Streets. The Hamilton Building was within that district, and the Worcester Building was only three blocks distant and within the region of high-priced retail property. There was no appreciable change in values of property in that region between the years 1903 and 1905.
The fair values of the properties at April 1, 1903, were as follows:

Worcester Building.

Land_$240,000
Building_ 200, 000
Total_ 440, 000

Hamilton Building.

Land_$80,000
Building_ 65, 000
Total_ 145,000
The buildings in each case had a remaining useful life at April 1, 1903, of 34 years and 11 months. The proper depreciation rate is 2.864 per cent per annum.
Capital expenditures in connection with the properties in addition to those allowed in the determination of deficiencies were made as follows:

The Worcester Building.

1907, special repairs, remodeling office space_$31, 499.12
Betterment, 1907- 338. 68
Betterment, 1910_ 2,479.68
Betterment, 1911- 2, 364. 46
Remodeling, 1907_ 1, 062. 96
Street improvements, 1910 - 743.24
Repairs and renewal items, 1907- 1, 924.71
Total on the Worcester Building- 40,412. 85

The Hamilton Building.

Electric Wiring, 1909_ $1, 551.41
Street Improvements, 1909- 87.51
Street Improvements, 1910- 128. 54
Street Improvements, 1911- 63.00
Total on the Hamilton Building- 1, 830.46
The fair market values of the properties at March 1, 1913, were higher than their values at April 1, 1903.
*441The Worcester property was sold by petitioners in 1920 for $175,000. Selling expenses amounted to $6,274.20, making a net consideration of $168,725.80.
The Hamilton Building was sold by petitioners in 1922 for $100,000. Selling expenses were $4,241.49, making a net consideration of $95,758.51.

Judgment will be entered on 15 days’’ notice, rnider Rule 50.

Considered by Green and Lansdon.